ExhibitNo.31.2 Certifications I, Russell M. Gifford, certify that: 1. I have reviewed this annual report on Form10-K/A of Barnwell Industries,Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: June 19, 2014 /s/ Russell M. Gifford Russell M. Gifford Chief Financial Officer
